DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
In light of the claim amendments Examiner has updated the rejection under 35 U.S.C. § 103 below.
Response to Amendment
Claim Objections
Claim 1 is objected to because of the following informalities: 
-In claim 1: ‘and actuator connected to the FPCB” should read ‘and an actuator connected to the FPCB”
-In claim 1: ‘compares and analyzes the data’ should read ‘compare and analyze the data’ to be consistent in tense with the rest of the limitation.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a motion sensor module…to sense a motion’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘a textile band’ twice in the claim thus making it unclear whether each recitation refers to the same element or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Istook (US Patent No. 6341504) in view of Ting et al. (US 2005/0054941) and Aquino (US 2015/0059042).
Regarding claim 1, Istook and Ting teach a motion-sensing smart wearable using a textile band for transmitting an electrical signal (Abstract of Istook and Abstract of Ting), the motion-sensing smart wearable comprising: 

Istook teaches a textile band attached to the inner skin layer (Abstract; Figure 8), the textile band configured to transmit an electrical signal (Abstract; Figure 8), wherein the textile band comprises: yarns used as wefts (some of the elements 10, 100; Column 4, Lines 20-28; the fill or weft yarn); elastic yarns used as first warps (elements 12, 120; Column 4, Lines 44-59; Column 3, Line 65-Column 4, Line 6); and conductive yarns used as second warps, and the conductive yarns are disposed in a zigzag form to be stretched depending on stretching of the elastic yarns (elements 14, 140; Column 4, Line 44-Column 5, Line 6); 
a motion sensor module (340) attached to the inner skin layer (Column 6, Lines 56-67), but is silent specifically on a motion sensor module which is attached to the inner skin layer to sense a motion of the human body and transmit a sensed motion signal through the textile band for transmitting the electrical signal.
Ting teaches a motion sensor module (Paragraphs 0013 and 0080) that can be attached to a wearable garment similar to that of Istook (Paragraphs 0013 and 0068; Figures 1A-1D) and
wherein the motion sensor module comprises: a flexible printed circuit board (FPCB) connected to the textile band; a motion sensor disposed on the FPCB and configured to sense a motion of the wearer's body, generate a motion signal, and transmit the motion signal through the textile band (Paragraph 0021, 0025, 0030, and 0093-0096); and 
Istook in view of Ting are silent on the generation of vibration as well as the hub pocket, coordinator pocket, and window.
Aquino teaches a sensor module incorporated into a wearable garment (Paragraph 0145) including actuator connected to the FPCB, and configured to receive a control signal from the FPCB and generate vibration (Paragraph 0145; ‘as well as audible or tactile outputs or feedback provided from the technology or electronics such as speakers or vibration devices ‘).

Aquino teaches a hub inserted into a pocket formed in the inner skin layer, wherein the hub is disposed at a position at which an end of the textile band is concentrated (Paragraphs 0145 and 0148; ‘The pocket/receptacle for the technology/electronics or components thereof may have additional openings to provide for access to the component contained therein for purposes, such as, connecting wires, additional devices, inputs, sensors, mechanical components, chargers, batteries, etc.’ any of these extra components could be considered a ‘hub’); 
a coordinator inserted into a coordinator pocket formed in the outer skin layer, wherein the coordinator is configured to gather data sensed from the motion sensor modules, compares and analyzes the data, and control driving of the actuator (Paragraph 0145 ‘motherboards’); and 
a window formed over the coordinator pocket to electrically connect the hub and the coordinator to each other (Paragraphs 0145 and 0148; ‘openings’).
It would have been obvious to one of ordinary skill in the art to have modified Istook with Ting because Istook teaches the use of physiological sensors attached to garments as known in the art (Column 1, Lines 33-40 of Istook) and Ting teaches the type of sensor as being a design choice (Paragraph 0013 of Ting; able to accommodate various types of physiological sensors).
It would have been obvious to one of ordinary skill in the art to have modified Istook with Aquino to incorporate the various electronics/pockets/windows because Aquino teaches each of these as being a design choice that would be known to those of ordinary skill in the art (Paragraph 0145 of Aquino) and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C) and because pockets will allow for securing the technologies against movement and damage when used (Paragraph 0145 of Aquino).
claim 2, Istook is silent on the use of zippers. Aquino teaches the use of sensors in a wearable garment that includes zippers to include a motion sensor in said wearable garment (Paragraph 0145) and thus Istook in light of Aquino would teach wherein first zippers are provided at both sides of a front center of a zipper line in the inner skin layer, and second zippers are provided in a front of the outer skin layer to be separably combined with the first zippers. It would have been obvious to one of ordinary skill in the art to have modified Istook with Aquino to incorporate zippers in the claimed positons because the type of connections means to be zippers is considered a design choice that would be known to those of ordinary skill in the art (Paragraph 0145 of Aquino) and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Istook (US Patent No. 6341504) in view of Ting et al. (US 2005/0054941) and Aquino (US 2015/0059042) as applied to claim 1 above and in further view of Hervieux et al. (US 2005/0275416).
Regarding claim 5, Istook is silent on the blocking pad. Hervieux teaches further comprising: a blocking pad which is interposed between the inner skin layer and the motion sensor to prevent a motion of a skin surface from being transmitted to the motion sensor (Paragraph 0034; the sensor carrier). It would have been obvious to one of ordinary skill in the art to have modified Istook with Hervieux because it would aid in substantially eliminating noise artifacts (Paragraph 0034 of Hervieux).
Regarding claim 6, Istook is silent on the blocking pad. Hervieux teaches further comprising: a blocking pad which is interposed between the inner skin layer and the motion sensor to prevent a motion of a skin surface from being transmitted to the motion sensor (Paragraph 0034; the sensor carrier). It would have been obvious to one of ordinary skill in the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791